DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,848,036, and 11,032,354 have been reviewed and are accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Al-Shaykh et al. (US 20110131520 A1, published: 6/2/2011), and Hollins et al. (US 20070063012 A1, published: 3/22/2007), does not expressly teach or render obvious the invention as recited in independent claims 1, 7, and 13.
Claim 1:  Al-Shaykh teaches a system for causing actions to be performed on user devices, the system comprising: a user device comprising at least one hardware processor (the mobile device 11 may be a portable music player, a portable video player, a portable gaming device, a personal digital assistant (PDA), a mobile telephone, a laptop PC, a netbook PC and/or the like [Al-Shaykh, 0078]; Examiner's Note: all these devices contain processors to run programs) that is configured to:
receive a user input indicative of a[n] action (media transfer control [Al-Shaykh, 0015]) to be performed (accepting user input on the user interface of the mobile device which selects the media transfer control [Al-Shaykh, 0015]);
determine a plurality of candidate devices that are capable of performing the action (the first target rendering device has media capabilities which correspond to the first media content [Al-Shaykh,  0022]) based on a device type of each of the plurality of candidate devices (the method has the step of automatically identifying the first target rendering device from the rendering devices in the home network in response to identification of the first media content wherein the mobile device identifies the first target rendering device in response to the identification of the first media content without selection of the first target rendering device by the user after the identification of the first media content and further wherein the first target rendering device has media capabilities which correspond to the first media content [Al-Shaykh,  0022].  The mobile device 11 may connect to and/or may communicate with one or more available rendering devices using the home network 20 [Al-Shaykh, 0078]; Examiner's Note: based on a device type corresponding to that device being able to play the media);
select a target device from the plurality of candidate devices (the renderer menu 75 may display a list 77 of available rendering devices. The list 77 of available rendering devices may have one or more rendering devices, such as, for example, one or more of the rendering devices 21,22,23. The renderer menu 75 and/or the list 77 may enable the user 12 to select a new target rendering device from the available rendering devices [Al-Shaykh, 0133, FIG. 6]); and
cause the call action to be performed by the target device (rendering the first media content on the first target rendering device in response to selection of the media transfer control [Al-Shaykh, 0015]).

Hollins teaches receive a user input indicative of a call action to a phone number to be performed (one user may have their system configured to react to such PlayRequests 816, 819 by having their mobile phone dial the specified number [Hollins, 0635, FIG. 73].  The PlayRequest 809 specifies an operation ("dial") that should be performed when that field is selected [Hollins, 0636, FIG. 73]); determine a plurality of candidate devices that are capable of performing the call action on the plurality of candidate devices (firstly, the Request 1 shows a fully specified PlayRequest 521 for dialing a number on a specific mobile phone [Hollins, 0284].  The mobile phone icon 813 is configured with a more fully specified PlayRequest 809 than the phone number fields 817, 818. The PlayRequest 809 specifies an operation ("dial") that should be performed when that field is selected. This gives the routing system the freedom to determine the most appropriate device with which to make the call. The landline telephone icon 814 is configured similarly to the mobile phone icon, but with a different value for the phone number [Hollins, 0636, FIG. 73]; Examiner's Note:  As illustrated in FIG. 73, two phone icons, mobile 813 and landline 814 are displayed as selectable icons wherein a selection will dial the selected phone).

However, the prior art does not teach determine a priority associated with each of the plurality of candidate devices based on proximity to the user device and based on the device type indicating capability of performing the call action; select a target device from the plurality of candidate devices based at least in part on the determined priority of each of the plurality of candidate devices.
In addition, it is not believed to have been within the level of one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or integrate the system of the prior art to incorporate the features of determine a priority associated with each of the plurality of candidate devices based on proximity to the user device and based on the device type indicating capability of performing the call action; select a target device from the plurality of candidate devices based at least in part on the determined priority of each of the plurality of candidate devices, as recited in the context of claims 1, 7, and 13, in combination with the other elements recited.
Based upon an exhaustive session of searching and examination of these claims, in consideration of the two parent cases which lead to this application, and based upon the Terminal Disclaimer that links this application with its parents, this application is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145